DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 12/30/2020, where the Applicant amended claims 7, 9, 10, and 14; and claims 1-15 are currently pending.

While under quality review, additional prior art uncovered that are deemed pertinent to the claimed invention; therefore, a notice of allowance has been withdrawn and a prior art rejection is presented herein.

Response to Arguments
Applicant’s arguments, see pg. 6, filed on 12/30/2020, with respect to claim 10 interpreted under 35 U.S.C. § 112(f) have been fully considered.  Applicant argued that “the Examiner’s interpretation need not be addressed because it does not substantively impact the analysis of the claims with respect to the prior art”.  However, claim 10 has 

Applicant’s arguments, see pg. 6-7, with respect to previous rejection of claims 7, 9, 10, and 14 under 35 U.S.C. § 112(b) have been fully considered and are persuasive in view of the amendment.  As such, the previous rejection of the instant claims has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miettinen et al., (US 20160150039 A1) (hereinafter Miettinen) and in view of Coffey et al., (US 20150120000 A1) (hereinafter Coffey).

Referring to claim 1, Miettinen teaches an electronic device comprising: 
a housing (“The sports watch 1 comprises a housing 2 carrying a display 3”; ¶ [0033], fig. 5); 
a mounting structure connected to the housing and configured to be detachably mounted on a portion of a user's body (“The sports watch 1 comprises a The housing 2 is attached to a wristband 4”; ¶ [0033], fig. 5); 
a touch screen display exposed through a portion of the housing (“The sports watch 1 comprises means for user interaction, such as buttons 5 in the exemplary device.  In alternative preferred embodiments, other forms of inputs can also be used, such as touch screens, dials, remote transmissions, etc.”; ¶ [0033], fig. 5); 
an input interface located on or attached to the housing (“The sports watch 1 comprises a housing 2 carrying a display 3.  The housing 2 is attached to a wristband 4.  The sports watch 1 comprises means for user interaction, such as buttons 5 in the exemplary device”; ¶ [0033], fig. 5); 
a processor operatively connected to the touch screen display and the input interface (processors 22; ¶ [0015], [0051], fig. 9); 
a volatile memory operatively connected to the processor (“at least one memory including computer program code for one or more programs”; ¶ [0015]); and 
a nonvolatile memory operatively connected to the processor (“The data may be transported from the circular buffer memory to the database or to the non-volatile memory of the sports watch”; ¶ [0048]), 
wherein the nonvolatile memory is configured to store a plurality of application programs, and to store instructions (“The information to be transferred between the sports watch 1 and the server 105 may be stored on the smart phone application or modified by the smart phone application”; ¶ [0036]) that, when executed, cause the processor to: 
receive data including association information…among the application programs from an external electronic device and store the data in the nonvolatile memory (“The sports watch 1 may utilize the information provided by other devices as the personal network 16 enables the sensor data to be transmitted between devices connected to the personal network.  For example a mobile phone 18 or a smart phone may be connected to the sports watch 1, wherein the positioning data acquired by the mobile phone is sent to the sports watch 1”; ¶ [0036]).
Miettinen teaches the limitations above; however, Miettinen does not explicitly teach association information between a user-associated event and at least one application program; detect the user-associated event; and load the at least one application program in the volatile memory while a user interface of the application program is not being displayed on the touch screen display.
Coffey teaches association information between a user-associated event and at least one application program (“when the mobile/app gets to a specific location (or any one of a number of predetermined locations), or it gets to within predetermined distances from preconfigured locations (learned or programmed), the GPS location services in the mobile/app device can be utilized to re-launch the App and/or bring it to the foreground”; ¶ [0104]); detect the user-associated event (“when the mobile/app gets to a specific location (or any one of a number of predetermined locations)”; ¶ [104); and load the at least one application program in the volatile memory while a user interface of the application program is not being displayed on the touch screen display (“when the mobile/app gets to a specific location (or any one of a number of predetermined locations), or it gets to within predetermined distances from 
Miettinen and Coffey are analogous art to the claimed invention because they are concerning with user interface for portable devices (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Miettinen and Coffey before them to modify the sports watch of Miettinen to incorporate the function of storing association data that can be triggered by events as taught by Coffey.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Coffey (¶ [0104]), because the function of storing association data that can be triggered by events does not depend on the functionality of the sports watch.  That is the function of storing association data that can be triggered by events performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine would have been to allow a user wearable device to easily and simply notify users of upcoming events that the user would be interested in as suggested by Miettinen (¶ [0024]).

claim 4, Miettinen teaches the limitations above; however, does not explicitly teach the user-associated event is associated with a selected time of a day or a motion detected by the electronic device.
Coffey further teaches the user-associated event is associated with a selected time of a day or a motion detected by the electronic device (“In another embodiment, the presence of the mobile/app device overrides the default operation of the lighting devices, dependent on multiple factors, such as proximity, priority (access authority/security), time of day”; ¶ [0021]).

Referring to claim 6, Miettinen teaches the limitations above; however, Miettinen does not explicitly teach the instructions are configured to cause the processor to: detect the user-associated event; and update the association information based on the detected user-associated event.
Coffey further teaches the instructions are configured to cause the processor to: detect the user-associated event; and update the association information based on the detected user-associated event (“The terms ‘mobile/app’, ‘mobile/app device’, ‘User Central’ and/or ‘UC’, generally refers to a mobile and/or easily transportable computing device, typically hand held or wearable”; ¶ [0062]; “having the user place the UC in a room or location in the premise, where the user would normally be, such as watching TV, or lying in bed.  The user would activate the ‘Finger Printing’ capability in the App, and wait a short time while the UC established connections and relative RSSI values to the proximal devices.  The user would enter the location of the 

Referring to claim 7, Miettinen teaches the limitations above; however, Miettinen does not explicitly teach the instructions are configured to cause the processor to: detect the user-associated event; and update the association information based on an executed application program executed by the detected user-associated event.
Coffey further teaches the instructions are configured to cause the processor to: detect the user-associated event; and update the association information based on an executed application program executed by the detected user-associated event (“The terms ‘mobile/app’, ‘mobile/app device’, ‘User Central’ and/or ‘UC’, generally refers to a mobile and/or easily transportable computing device, typically hand held or wearable”; ¶ [0062]; “having the user place the UC in a room or location in the premise, where the user would normally be, such as watching TV, or lying in bed.  The user would activate the ‘Finger Printing’ capability in the App, and wait a short time while the UC established connections and relative RSSI values to the proximal devices.  The user would enter the location of the Room or Group, corresponding to an existing named Room or Group in the App”; ¶ [0233]).

Referring to claim 8, Miettinen teaches the electronic device of claim 1; however, Miettinen does not explicitly teach the instructions are configured to cause the processor to: determine a state of the plurality of application programs stored in the nonvolatile memory; and update the association information based on the determined state.
Coffey further teaches the instructions are configured to cause the processor to: determine a state of the plurality of application programs stored in the nonvolatile memory; and update the association information based on the determined state (“The user would activate the ‘Finger Printing’ capability in the App, and wait a short time while the UC established connections and relative RSSI values to the proximal devices.  The user would enter the location of the Room or Group, corresponding to an existing named Room or Group in the App. When the App returns to the location at a future time, and sees substantially corresponding devices and RSSI values, it will automatically present the user with the appropriate menu on the UI to control the location”; ¶ [0233].  Examiner recognizes the state of the application program as whether the “Finger Printing” capability is activated.)

Referring to claim 9, Miettinen teaches the limitations above; however, Miettinen does not explicitly teach the instructions are configured to cause the processor to: determine the at least one application program to be loaded in the volatile memory while the user interface of the application program is not being displayed on the touch screen display, based on the association information.
Coffey further teaches the instructions are configured to cause the processor to: determine the at least one application program to be loaded in the volatile memory while the user interface of the application program is not being displayed on the touch screen display, based on the association information 

Referring to claim 10, Miettinen further teaches the electronic device of claim 1, further comprising: 
a communication interface (wireless communication interface; ¶ [0010]), 
wherein the instructions are configured to cause the processor to: 
perform, through the communication interface, synchronization with a first external electronic device using a first network; and 
receive data associated with the at least one application program loaded in the volatile memory from a second external electronic device using a second network via the first external electronic device while the synchronization with the first external electronic device is being performed (“the sports watch comprises at least one sensor providing movement information and a wireless communication interface for communicating with a server.  The first sports watch collects sport-specific data and sends the first data to the server.  The second sports watch collects sport-specific data and sends the second data to the server.  The server compares the first data and at least the second data; detects a common context with the first data and at least the second data; and creates an event based on the common context”; ¶ [0010]; “the server sends a notification of an event invitation to the first sports watch and to at 

Referring to claim 11, Miettinen further teaches the electronic device of claim 10, wherein the first network includes at least one of BT or a Wi-Fi network, and the second network includes at least one of 3G or a Wi-Fi network (“a wireless communication interface 14 for connecting to at least one sensor 12 and receiving wireless sensor information.  The interface may be NFC, RFID, Bluetooth, Wi-FI or similar close perimeter communication”; ¶ [0035], fig. 9).

Regarding claim 14, the instant claim recites the method performed by the electronic device of claim 1; therefore, the same rationale of rejection is applicable.

Regarding claim 15, the instant claim recites the non-transitory computer- readable storage medium storing instructions that are configured to cause, when executed by at least one circuit to perform the steps of the method performed by the electronic device of claim 1; therefore, the same rationale of rejection is applicable.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miettinen in view of Coffey as applied to claim 1 above, and further in view of Crane et al., (US 20170357495 A1) (hereinafter Crane).

Referring to claim 2, Miettinen in view of Coffey teach the limitations of the electronic device of claim 1; however, Miettinen in view of Coffey do not explicitly teach the user-associated event is associated with the touch screen display or the input interface.
Crane teaches the user-associated event is associated with the touch screen display or the input interface (“Wearable device 605 can include a touchscreen-enabled graphical user interface 610 displaying several icons on its home screen.  Wearable device 605 can also include a digital crown 615 and one or more selectable buttons 620 on the device.  A user may launch or activate an application…by zooming in on an icon using digital crown 615”; ¶ [0080], figs. 6A-C).
Miettinen, Coffey, and Crane are analogous art to the claimed invention because they are concerning with user interface for portable devices (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Miettinen in view of Coffey and Crane before them to modify the method of creating event based on received data of Miettinen in view of Coffey to incorporate the function of performing functionalities using a digital crown as taught by Crane.  One of ordinary skill in the art would have combined 

Referring to claim 3, Miettinen in view of Coffey teach the limitations of the electronic device of claim 1; however, Miettinen in view of Coffey do not explicitly teach wherein the input interface includes at least one of a wheel input interface or a watch crown input interface.
Crane further teaches wherein the input interface includes at least one of a wheel input interface or a watch crown input interface (“Wearable device 605 can include a touchscreen-enabled graphical user interface 610 displaying several icons on its home screen.  Wearable device 605 can also include a digital crown 615 and one or more selectable buttons 620 on the device.  A user may launch or activate an application…by zooming in on an icon using digital crown 615”; ¶ [0080], figs. 6A-C).

Referring to claim 5, Miettinen in view of Coffey teach the limitations of the electronic device of claim 1; however, Miettinen in view of Coffey do not explicitly teach the instructions are configured to cause the processor to: 
receive a user input for selecting the at least one application program using the touch screen display or the input interface; and 
display the user interface on the touch screen display when the user input is received.
Crane teaches the instructions are configured to cause the processor to: 
receive a user input for selecting the at least one application program using the touch screen display or the input interface (“Wearable device 605 can include a touchscreen-enabled graphical user interface 610 displaying several icons on its home screen...A user may launch or activate an application by selecting (e.g., tapping) an application icon on graphical user interface 610”; ¶ [0080], figs. 6A-C); and 
display the user interface on the touch screen display when the user input is received (“In dock mode, graphical user interface 610 may display one or more application icons 625 and portions of additional icons 630 to signal to the user that there are more application icons neighboring the full application icon(s) 625 being displayed, and that the user may navigate to those icons (e.g., by swiping the screen with a finger”; ¶ [0082], figs. 6A-C).
Miettinen, Coffey, and Crane are analogous art to the claimed invention because they are concerning with user interface for portable devices (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Miettinen in view of Coffey and Crane before them to modify the method of creating event based on received data of Miettinen in view of Coffey to incorporate the function of display user interface using .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miettinen in view of Coffey as applied to claim 1 above, and further in view of Seta et al., (US 20150169051 A1) (hereinafter Seta).

Referring to claim 12, Miettinen in view of Coffey teach the electronic device of claim 1; however, Miettinen in view of Coffey do not explicitly teach the instructions are configured to cause the processor to: execute at least one application program among the plurality of application programs; determine a situation associated with the electronic device; and determine whether to terminate the at least one executed application program among one or more executed application program based on the association information when the determined situation satisfies a designated condition.
the instructions are configured to cause the processor to: execute at least one application program among the plurality of application programs; determine a situation associated with the electronic device; and determine whether to terminate the at least one executed application program among one or more executed application program based on the association information when the determined situation satisfies a designated condition (“According to an embodiment of the present disclosure, there is provided an information processing device including an application information acquisition unit which acquires a position of a window on a display screen, and a control unit which terminates an application of a window whose position acquired by the application information acquisition unit satisfies a predetermined condition”; ¶ [0007]).
Miettinen, Coffey, and Seta are analogous art to the claimed invention because they are concerning with user interface for computing devices (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Miettinen in view of Coffey and Seta before them to modify the method of creating event based on received data of Miettinen in view of Coffey to incorporate the function of terminating application that satisfies terminating conditions as taught by Seta.  One of ordinary skill in the art would have combined the elements using known methods as disclosed by Seta (¶ [0007]), because the function of terminating application that satisfies terminating conditions does not depend on the functionality of the method of creating event based on received data.  That is the function of terminating application that satisfies terminating conditions 

Referring to claim 13, Miettinen in view of Coffey teach the electronic device of claim 1; however, Miettinen in view of Coffey do not explicitly teach the instructions are configured to cause the processor to: determine a priority order of the at least one executed application program based on the association information; and prevent termination of the at least one executed application program based on the priority order when the determined situation satisfies the designated condition.
Seta further teaches the instructions are configured to cause the processor to: determine a priority order of the at least one executed application program based on the association information; and prevent termination of the at least one executed application program based on the priority order when the determined situation satisfies the designated condition (“the control unit 108 sets the application which satisfies the predetermined exclusion conditions as an application which is not to be subjected to the judgment processing of judging whether or not the application satisfies the application terminating conditions.  Therefore, the termination of an application which is not directly operated or browsed by the user but is to be operated is prevented and user's convenience may be maintained”; ¶ [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170287106 (Liu) – discloses an electronic devices having both volatile and non-volatile memory, and the program codes can be loaded from non-volatile memory into volatile memory.
US 20180374498 (Nomura) – discloses a wearable device that communicates with an external device via a communication network to send and receive data from the external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2144